 Case 6:18-cv-00088-NKM Document 11 Filed 01/31/20 Page 1 of 2 Pageid#: 60



                      IN THE UNITED STATES DISTRICT COURT                                   1/31/2020
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                       LYNCHBURG DIVISION


  UNITED STATES OF AMERICA & THE
                                                       CASE NO. 6:18-cv-00088
  COMMONWEALTH OF VIRGINIA, ex. rel.
  DWIGHT OLDHAM,
                              Plaintiffs,              ORDER
                        v.
                                                       JUDGE NORMAN K. MOON
  CENTRA HEALTH, INC.,
                                      Defendant.




       The United States and the Commonwealth of Virginia has declined to intervene in this

action pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B); accordingly, the Court hereby

ORDERS that:

   1. The Complaint shall be unsealed and served upon Defendants by Relator;

   2. All other contents of the Court’s file in this action shall remain under seal and not be made

       public or served upon Defendants, except for this Order and the Notice of Election by the

       United States and the Commonwealth of Virginia to Decline Intervention, which Relator

       will serve upon Defendants only after the Complain has been served;

   3. The seal shall be lifted as to all matters occurring in this action after the date of this Order;

   4. The parties shall serve all pleadings and motions filed in this action, including supporting

       memoranda, on the United States and the Commonwealth of Virginia, as provided for in

       31 U.S.C. § 3730(c)(3);

   5. The United States and the Commonwealth of Virginia may order deposition transcripts and

       is entitled to intervene in this action at any time for good cause;
 Case 6:18-cv-00088-NKM Document 11 Filed 01/31/20 Page 2 of 2 Pageid#: 61



   6. All orders of this Court shall be sent by the Clerk of the Court to the United States and the

       Commonwealth of Virginia; and

   7. Should Relator or Defendants propose that this action be dismissed, settled, or otherwise

       discontinued, the written consent of the United States and the Commonwealth of Virginia

       will be solicited before a final ruling is issued.

       It is so ORDERED.

       The Clerk of the Court is directed to send a copy of this Order to Relator, the United States

and the Commonwealth of Virginia. Defendants shall be sent a copy of this order subsequent to

service of the Complaint.

       Entered this 31st day of January, 2020.




                                               –2–
